                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                       CASE NO. C18-1635-JCC
      MAEDA,
10                                                       MINUTE ORDER
11                          Plaintiffs,
             v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to set a status
19   conference (Dkt. No. 18) and Defendant’s notice of received appropriations (Dkt. No. 19). The
20   status conference, currently set for February 26, 2019 is RESET to March 5, 2019 at 9:00 a.m.
21   The stay on the case is LIFTED.
22          DATED this 30th day of January 2019.
23
                                                           William M. McCool
24                                                         Clerk of Court

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
